NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

SIMON LEVI,                                       No. 08-15242

                Plaintiff - Appellant,            D.C. No. CV-07-04378-MHP

  v.
                                                  MEMORANDUM *
STATE BAR OF CALIFORNIA; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Marilyn H. Patel, District Judge, Presiding

                               Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

          Simon Levi appeals pro se from the district court’s judgment dismissing his

action against the State Bar of California and Justices of the California Supreme



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Court as barred by the Rooker-Feldman doctrine. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.

2003), and we affirm in part, vacate in part, and remand.

      The district court properly concluded that the Rooker-Feldman doctrine

barred the action because it is a forbidden de facto appeal of the California

Supreme Court’s decision denying Levi’s application for admission to the bar, and

the remaining claims are inextricably intertwined with the forbidden appeal. See

id. at 1158; Craig v. State Bar of Cal., 141 F.3d 1353, 1354 (9th Cir. 1998)

(explaining that “[u]nder California law, only the state supreme court . . . has the

authority to grant or deny admission to the bar[,]” and holding that “[b]ecause

[plaintiff sought] review of the California Supreme Court’s decision to deny his

individual application, the district court lacked subject matter jurisdiction”

pursuant to the Rooker-Feldman doctrine).

      We do not consider issues raised in the opening brief for which Levi

developed no argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992) (issues raised in pro se litigant’s brief but not supported by argument are

deemed waived).

      Dismissals under the Rooker-Feldman doctrine are dismissals for lack of

subject matter jurisdiction, Kougasian v. TMSL, 359 F.3d 1136, 1139 (9th Cir.


                                           2                                     08-15242
2004), and thus, should be dismissed without prejudice, Freeman v. Oakland

Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir. 1999) (order). Accordingly, we

vacate in part the judgment, and remand for the limited purpose of dismissing the

action without prejudice.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part; VACATED in part; REMANDED.




                                         3                                   08-15242